              Case 1:17-cv-04853-JSR Document 91 Filed 03/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SARAH PALIN, an individual,
                                                        Case No.:17cv4853 (JSR)(DCF)
                        Plaintiff,

    – against –

THE NEW YORK TIMES COMPANY,
a New York corporation,

                        Defendant.



                                     NOTICE OF APPEARANCE


            PLEASE TAKE NOTICE that Michael M. Munoz, Esq., of Golenbock Eiseman Assor

Bell & Peskoe LLP, hereby appears as counsel of record for Plaintiff Sarah Palin, in the above-

captioned action. The Clerk of this Court is requested to note this appearance on the Court’s

docket and to forward copies of all entries, orders, notices and other court documents in this

proceeding to the undersigned counsel.

Dated: New York, New York
       March 19, 2020

                                             GOLENBOCK EISEMAN ASSOR BELL
                                             & PESKOE LLP


                                             By:     /s/ Michael M. Munoz

                                             711 Third Avenue
                                             New York, New York 10017
                                             (212) 907-7300

                                             Attorneys for Plaintiff Sarah Palin.




3453775.1
